• In an action by a pledgee of securities to recover damages resulting from the impairment of the value of securities in claimed violation of a duty owing by the defendant to the plaintiff as the result of a relationship growing out of defendant’s employment by a receiver of the pledgor’s property, including the securities in question, on the theory that defendant owed plaintiff a duty not to impair the pledge, judgment dismissing the complaint at the close of the plaintiff’s case unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.